
	
		I
		112th CONGRESS
		1st Session
		H. R. 3490
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Chandler (for
			 himself and Mr. Loebsack) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Education to make grants to
		  State educational agencies for the modernization, renovation, or repair of
		  public school facilities, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the 21st Century Green
			 High-Performing Public School Facilities Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Grants for modernization, renovation, or repair of public
				school facilities
					Sec. 101. Purpose.
					Sec. 102. Allocation of funds.
					Sec. 103. Allowable uses of funds.
					Sec. 104. Priority projects.
					Title II—General provisions
					Sec. 201. Impermissible uses of funds.
					Sec. 202. Supplement, not supplant.
					Sec. 203. Prohibition regarding State aid.
					Sec. 204. Maintenance of effort.
					Sec. 205. Special rule on contracting.
					Sec. 206. Use of American iron, steel, and manufactured
				goods.
					Sec. 207. Labor standards.
					Sec. 208. Charter schools.
					Sec. 209. Green schools.
					Sec. 210. Reporting.
					Sec. 211. Authorization of appropriations.
					Sec. 212. Special rules.
					Sec. 213. Youthbuild programs.
					Sec. 214. Evaluation.
					Sec. 215. Advisory Council on Green, High-Performing
				Schools.
					Sec. 216. Job Corps.
					Sec. 217. Junior and community college students.
					Sec. 218. GAO study.
					Sec. 219. Education regarding projects.
				
			2.DefinitionsIn this Act:
			(1)The term
			 Bureau-funded school has the meaning given to such term in section
			 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
			(2)The term
			 charter school has the meaning given such term in section 5210 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221).
			(3)The term CHPS Criteria means
			 the green building rating program developed by the Collaborative for High
			 Performance Schools.
			(4)The term Energy Star means
			 the Energy Star program of the United States Department of Energy and the
			 United States Environmental Protection Agency.
			(5)The term
			 Green Globes means the Green Building Initiative environmental
			 design and rating system referred to as Green Globes.
			(6)The term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 LEED Green Building Rating System.
			(7)The term
			 local educational agency—
				(A)has the meaning given to that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801), and shall also include the Recovery School District of Louisiana and the
			 New Orleans Public Schools; and
				(B)includes any public charter school that
			 constitutes a local educational agency under State law.
				(8)The term outlying area—
				(A)means the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands; and
				(B)includes the
			 freely associated states of the Republic of the Marshall Islands, the Federated
			 States of Micronesia, and the Republic of Palau.
				(9)The term public school
			 facilities means an existing public school facility, including a public
			 charter school facility, or another existing facility planned for adaptive
			 reuse as such a school facility.
			(10)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
			IGrants for
			 modernization, renovation, or repair of public school facilities
			101.PurposeGrants under this title shall be for the
			 purpose of modernizing, renovating, or repairing public school facilities,
			 based on their need for such improvements, to be safe, healthy,
			 high-performing, and up-to-date technologically.
			102.Allocation of
			 funds
				(a)Reservation
					(1)In
			 generalFrom the amount
			 appropriated to carry out this title for each fiscal year pursuant to section
			 211(a), the Secretary shall reserve 2 percent of such amount, consistent with
			 the purpose described in section 101—
						(A)to provide
			 assistance to the outlying areas; and
						(B)for payments to the Secretary of the
			 Interior to provide assistance to Bureau-funded schools.
						(2)Use of reserved
			 fundsIn each fiscal year,
			 the amount reserved under paragraph (1) shall be divided between the uses
			 described in subparagraphs (A) and (B) of such paragraph in the same proportion
			 as the amount reserved under section 1121(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6331(a)) is divided between the uses described
			 in paragraphs (1) and (2) of such section 1121(a) in such fiscal year.
					(3)Distressed areas
			 and natural disastersFrom
			 the amount appropriated to carry out this title for each fiscal year pursuant
			 to section 211(a), the Secretary shall reserve 5 percent of such amount for
			 grants to—
						(A)local educational agencies serving
			 geographic areas with significant economic distress, to be used consistent with
			 the purpose described in section 101 and the allowable uses of funds described
			 in section 103; and
						(B)local educational agencies serving
			 geographic areas recovering from a natural disaster, to be used consistent with
			 the purpose described in section 101 and the allowable uses of funds described
			 in section 103.
						(b)Allocation to
			 States
					(1)State-by-State
			 allocationOf the amount
			 appropriated to carry out this title for each fiscal year pursuant to section
			 211(a), and not reserved under subsection (a), each State shall be allocated an
			 amount in proportion to the amount received by all local educational agencies
			 in the State under part A of title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to
			 the total amount received by all local educational agencies in every State
			 under such part for such fiscal year.
					(2)State
			 administrationA State may
			 reserve up to 1 percent of its allocation under paragraph (1) to carry out its
			 responsibilities under this title, which include—
						(A)providing technical assistance to local
			 educational agencies;
						(B)developing an online, publicly searchable
			 database that includes an inventory of public school facilities in the State,
			 including for each, its design, condition, modernization, renovation and repair
			 needs, usage, utilization, energy use, and carbon footprint; and
						(C)creating voluntary guidelines for
			 high-performing school buildings, including guidelines concerning the
			 following:
							(i)Site
			 location, storm water management, outdoor surfaces, outdoor lighting, and
			 transportation (location near public transit and easy access for pedestrians
			 and bicycles).
							(ii)Outdoor water
			 systems, landscaping to minimize water use, including elimination of irrigation
			 systems for landscaping, and indoor water use reduction.
							(iii)Energy
			 efficiency (including minimum and superior standards, such as for heating,
			 ventilation, and air conditioning systems), use of alternative energy sources,
			 commissioning, and training.
							(iv)Use
			 of durable, sustainable materials and waste reduction.
							(v)Indoor environmental quality, such as day
			 lighting in classrooms, lighting quality, indoor air quality (including with
			 reference to reducing the incidence and effects of asthma and other respiratory
			 illnesses), acoustics, and thermal comfort.
							(vi)Operations and
			 management, such as use of energy efficient equipment, indoor environmental
			 management plan, maintenance plan, and pest management.
							(3)Grants to local
			 educational agencies
						(A)In
			 generalFrom the amount allocated to a State under paragraph (1),
			 each eligible local educational agency in the State shall receive an amount in
			 proportion to the amount received by such local educational agency under part A
			 of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) for the previous fiscal year relative to the total amount
			 received by all local educational agencies in the State under such part for
			 such fiscal year, except that no local educational agency that received funds
			 under title I of that Act for such fiscal year shall receive a grant of less
			 than $5,000 in any fiscal year under this title.
						(B)Eligible local
			 educational agencyFor purposes of subparagraph (A), the term
			 eligible local educational agency means a local educational
			 agency that—
							(i)meets the requirements for—
								(I)a local educational agency plan under
			 section 1112(a) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6312(a));
								(II)public school
			 choice under section 1116(b)(1)(E) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6316(b)(1)(E));
								(III)transportation funding for public school
			 choice under section 1116(b)(9) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6316(b)(9));
								(IV)supplemental
			 educational services funding under section 1116(b)(10) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)(10));
								(V)supplemental educational services under
			 section 1116(e) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(e));
								(VI)private school participation under section
			 9501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881);
			 and
								(VII)armed forces recruiter access under section
			 9528 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7908);
			 and
								(ii)conducts an independent audit by a
			 third-party entity, and is certified by the State, substantiating the overall
			 condition of the public school facilities and the need for modernization,
			 renovation, or repair.
							(4)Special
			 ruleSection 1122(c)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)(3)) shall
			 not apply to paragraph (1) or (3).
					(c)Special
			 rules
					(1)Distributions by
			 SecretaryThe Secretary shall
			 make and distribute the reservations and allocations described in subsections
			 (a) and (b) not later than 30 days after an appropriation of funds for this
			 title is made.
					(2)Distributions by
			 StatesA State shall make and
			 distribute the allocations described in subsection (b)(3) within 30 days of
			 receiving such funds from the Secretary.
					103.Allowable uses
			 of fundsA local educational
			 agency receiving a grant under this title shall use the grant for
			 modernization, renovation, or repair of public school facilities, including,
			 where applicable, early learning facilities, including—
				(1)repairing, replacing, or installing roofs,
			 including extensive, intensive or semi-intensive green roofs, electrical
			 wiring, water supply and plumbing systems, sewage systems, storm water runoff
			 systems, lighting systems, or components of such systems, building envelope,
			 windows, ceilings, flooring, or doors, including security doors;
				(2)repairing, replacing, or installing
			 heating, ventilation, air conditioning systems, or components of such systems
			 (including insulation), including indoor air quality assessments;
				(3)bringing public schools into compliance
			 with fire, health, seismic, and safety codes, including professional
			 installation of fire/life safety alarms, including modernizations, renovations,
			 and repairs that ensure that schools are prepared for emergencies, such as
			 improving building infrastructure to accommodate security measures and
			 installing or upgrading technology to ensure that schools are able to respond
			 to emergencies such as acts of terrorism, campus violence, and natural
			 disasters;
				(4)modifications
			 necessary to make public school facilities accessible to comply with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);
				(5)abatement, removal, or interim controls of
			 asbestos, polychlorinated biphenyls, mold, mildew, or lead-based hazards,
			 including lead-based paint hazards;
				(6)measures designed to reduce or eliminate
			 human exposure to classroom noise and environmental noise pollution;
				(7)modernizations, renovations, or repairs
			 necessary to reduce the consumption of coal, electricity, land, natural gas,
			 oil, or water;
				(8)upgrading or
			 installing educational technology infrastructure to ensure that students have
			 access to up-to-date educational technology;
				(9)modernization,
			 renovation, or repair of science and engineering laboratory facilities,
			 libraries, and career and technical education facilities, including those
			 related to energy efficiency and renewable energy, and improvements to building
			 infrastructure to accommodate bicycle and pedestrian access;
				(10)renewable energy generation and heating
			 systems, including solar, photovoltaic, wind, geothermal, or biomass, including
			 wood pellet, woody biomass, waste-to-energy, and solar-thermal systems or
			 components of such systems, and energy audits;
				(11)measures designed to reduce or eliminate
			 human exposure to airborne particles such as dust, sand, and pollens;
				(12)creating
			 greenhouses, gardens (including trees), and other facilities for environmental,
			 scientific, or other educational purposes, or to produce energy savings;
				(13)upgrading or installing recreational
			 structures, including physical education facilities for students, made from
			 post consumer recovered materials in accordance with the comprehensive
			 procurement guidelines prepared by the Administrator of the Environmental
			 Protection Agency under section 6002(e) of the Solid Waste Disposal Act (42
			 U.S.C. 6962(e));
				(14)other modernization, renovation, or repair
			 of public school facilities to—
					(A)improve teachers’
			 ability to teach and students’ ability to learn;
					(B)ensure the health
			 and safety of students and staff;
					(C)make them more
			 energy efficient; or
					(D)reduce class size;
			 and
					(15)required environmental remediation related
			 to public school modernization, renovation, or repair described in paragraphs
			 (1) through (14).
				104.Priority
			 projectsIn selecting a
			 project under section 103, a local educational agency may give priority to
			 projects involving the abatement, removal, or interim controls of asbestos,
			 polychlorinated biphenyls, mold, mildew, lead-based hazards, including
			 lead-based paint hazards, or a proven carcinogen.
			IIGeneral
			 provisions
			201.Impermissible
			 uses of fundsNo funds
			 received under this Act may be used for—
				(1)payment of
			 maintenance costs;
				(2)stadiums or other
			 facilities primarily used for athletic contests or exhibitions or other events
			 for which admission is charged to the general public;
				(3)improvement or
			 construction of facilities the purpose of which is not the education of
			 children, including central office administration or operations or logistical
			 support facilities; or
				(4)purchasing carbon
			 offsets.
				202.Supplement, not
			 supplantA local educational
			 agency receiving a grant under this Act shall use such Federal funds only to
			 supplement and not supplant the amount of funds that would, in the absence of
			 such Federal funds, be available for modernization, renovation, repair, and
			 construction of public school facilities.
			203.Prohibition
			 regarding State aidA State
			 shall not take into consideration payments under this Act in determining the
			 eligibility of any local educational agency in that State for State aid, or the
			 amount of State aid, with respect to free public education of children.
			204.Maintenance of
			 effort
				(a)In
			 generalA local educational
			 agency may receive a grant under this Act for any fiscal year only if either
			 the combined fiscal effort per student or the aggregate expenditures of the
			 agency and the State involved with respect to the provision of free public
			 education by the agency for the preceding fiscal year was not less than 90
			 percent of the combined fiscal effort or aggregate expenditures for the second
			 preceding fiscal year.
				(b)Reduction in
			 case of failure To meet maintenance of effort requirement
					(1)In
			 generalThe State educational
			 agency shall reduce the amount of a local educational agency’s grant in any
			 fiscal year in the exact proportion by which a local educational agency fails
			 to meet the requirement of subsection (a) by falling below 90 percent of both
			 the combined fiscal effort per student and aggregate expenditures (using the
			 measure most favorable to the local agency).
					(2)Special
			 ruleNo such lesser amount shall be used for computing the effort
			 required under subsection (a) for subsequent years.
					(c)WaiverThe
			 Secretary shall waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
					(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
					(2)a precipitous
			 decline in the financial resources of the local educational agency.
					205.Special rule on
			 contractingEach local
			 educational agency receiving a grant under this Act shall ensure that, if the
			 agency carries out modernization, renovation, repair, or construction through a
			 contract, the process for any such contract ensures the maximum number of
			 qualified bidders, including local, small, minority, and women- and
			 veteran-owned businesses, through full and open competition.
			206.Use of American
			 iron, steel, and manufactured goods
				(a)In
			 generalNone of the funds appropriated or otherwise made
			 available by this Act may be used for a project for the modernization,
			 renovation, repair or construction of a public school facility unless all of
			 the iron, steel, and manufactured goods used in the project are produced in the
			 United States.
				(b)ExceptionsSubsection
			 (a) shall not apply in any case or category of cases in which the Secretary
			 finds that—
					(1)applying
			 subsection (a) would be inconsistent with the public interest;
					(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
					(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
					(c)Publication of
			 justificationIf the Secretary determines that it is necessary to
			 waive the application of subsection (a) based on a finding under subsection
			 (b), the Secretary shall publish in the Federal Register a detailed written
			 justification of the determination.
				(d)ConstructionThis
			 section shall be applied in a manner consistent with United States obligations
			 under international agreements.
				207.Labor
			 standardsThe grant programs
			 under this Act are applicable programs (as that term is defined in section 400
			 of the General Education Provisions Act (20 U.S.C. 1221)) subject to section
			 439 of such Act (20 U.S.C. 1232b).
			208.Charter
			 schools
				(a)In
			 generalA local educational
			 agency receiving an allocation under this Act shall reserve an amount of that
			 allocation for charter schools within its jurisdiction for modernization,
			 renovation, repair, and construction of charter school facilities.
				(b)Determination of
			 reserved amountThe amount to
			 be reserved by a local educational agency under subsection (a) shall be
			 determined based on the combined percentage of students eligible under part A
			 of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) in the schools of the agency who—
					(1)are enrolled in
			 charter schools; and
					(2)the local
			 educational agency, in consultation with the authorized public chartering
			 agency, expects to be enrolled, during the year with respect to which the
			 reservation is made, in charter schools that are scheduled to commence
			 operation during such year.
					(c)School
			 shareIndividual charter
			 schools shall receive a share of the amount reserved under subsection (a) based
			 on the need of each school for modernization, renovation, repair, or
			 construction, as determined by the local educational agency in consultation
			 with charter school administrators.
				(d)Excess
			 fundsAfter the consultation
			 described in subsection (c), if the local educational agency determines that
			 the amount of funds reserved under subsection (a) exceeds the modernization,
			 renovation, repair, and construction needs of charter schools within the local
			 educational agency’s jurisdiction, the agency may use the excess funds for
			 other public school facility modernization, renovation, repair, or construction
			 consistent with this Act and is not required to carry over such funds to the
			 following fiscal year for use for charter schools.
				209.Green
			 schools
				(a)In
			 generalIn a given fiscal
			 year, a local educational agency shall use not less than the applicable
			 percentage (described in subsection (b)) of funds received under this Act for
			 public school modernization, renovation, repairs, or construction that are
			 certified, verified, or consistent with any applicable provisions of—
					(1)the LEED Green Building Rating
			 System;
					(2)Energy Star;
					(3)the CHPS Criteria;
					(4)Green Globes;
			 or
					(5)an equivalent program adopted by the State
			 or another jurisdiction with authority over the local educational agency, which
			 shall include a verifiable method to demonstrate compliance with such
			 program.
					(b)Applicable
			 percentagesThe applicable percentage described in subsection (a)
			 is—
					(1)in fiscal year
			 2012, 50 percent;
					(2)in fiscal year
			 2013, 60 percent;
					(3)in fiscal year
			 2014, 70 percent;
					(4)in fiscal year
			 2015, 80 percent;
					(5)in fiscal year
			 2016, 90 percent; and
					(6)in fiscal year
			 2017, 100 percent.
					(c)Rule of
			 constructionNothing in this
			 section shall be construed to prohibit a local educational agency from using
			 sustainable, domestic hardwood lumber as ascertained through the forest
			 inventory and analysis program of the Forest Service of the Department of
			 Agriculture under the Forest and Rangeland Renewable Resources Research Act of
			 1978 (16 U.S.C. 1641 et seq.) for public school modernization, renovation,
			 repairs, or construction.
				(d)Technical
			 assistanceThe Secretary, in
			 consultation with the Secretary of Energy and the Administrator of the
			 Environmental Protection Agency, shall provide outreach and technical
			 assistance to States and local educational agencies concerning the best
			 practices in school modernization, renovation, repair, and construction,
			 including those related to student academic achievement, student and staff
			 health, energy efficiency, and environmental protection.
				210.Reporting
				(a)Reports by local
			 educational agenciesLocal educational agencies receiving a grant
			 under this Act shall annually compile a report describing the projects for
			 which such funds were used, including—
					(1)the number of public schools in the agency,
			 including the number of charter schools, and for each, in the aggregate, the
			 number of students from low-income families;
					(2)the total amount of funds received by the
			 local educational agency under this Act and the amount of such funds expended,
			 including the amount expended for modernization, renovation, repair, or
			 construction of charter schools;
					(3)the number of
			 public schools in the agency with a metro-centric locale code of 41, 42, or 43
			 as determined by the National Center for Education Statistics and the
			 percentage of funds received by the agency under title I or title II of this
			 Act that were used for projects at such schools;
					(4)the number of public schools in the agency
			 that are eligible for schoolwide programs under section 1114 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6314) and the percentage of
			 funds received by the agency under title I or title II of this Act that were
			 used for projects at such schools;
					(5)for each
			 project—
						(A)the cost;
						(B)the standard described in section 209(a)
			 with which the use of the funds complied or, if the use of funds did not comply
			 with a standard described in section 209(a), the reason such funds were not
			 able to be used in compliance with such standards and the agency’s efforts to
			 use such funds in an environmentally sound manner;
						(C)if flooring was installed, whether—
							(i)it
			 was low- or no-VOC (Volatile Organic Compounds) flooring;
							(ii)it
			 was made from sustainable and renewable materials; and
							(iii)use of flooring
			 described in clause (i) or (ii) was cost-effective; and
							(D)any demonstrable or expected benefits as a
			 result of the project (such as energy savings, improved indoor environmental
			 quality, student and staff health (including with reference to reducing the
			 incidence and effects of asthma and other respiratory illnesses), improved
			 climate for teaching and learning, etc.); and
						(6)the total number
			 and amount of contracts awarded, and the number and amount of contracts awarded
			 to local, small, minority, women, and veteran-owned businesses.
					(b)Availability of
			 reportsA local educational
			 agency shall—
					(1)submit the report
			 described in subsection (a) to the State educational agency, which shall
			 compile such information and report it annually to the Secretary; and
					(2)make the report described in subsection (a)
			 publicly available, including on the agency’s website.
					(c)Reports by
			 SecretaryNot later than
			 December 31 of each fiscal year, the Secretary shall submit to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate, and make available on the
			 Department of Education’s website, a report on grants made under this Act,
			 including the information described in subsection (b)(1), the types of
			 modernization, renovation, repair, and construction funded, and the number of
			 students impacted, including the number of students counted under section
			 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6313(a)(5)).
				211.Authorization
			 of appropriations
				(a)Title
			 ITo carry out title I, there
			 are authorized to be appropriated $6,400,000,000 for fiscal year 2012 and such
			 sums as may be necessary for each of fiscal years 2013 through 2017.
				(b)Title
			 IITo carry out title II,
			 there are authorized to be appropriated $100,000,000 for each of fiscal years
			 2012 through 2017.
				(c)Prohibition on
			 earmarksNone of the funds
			 appropriated under this section may be used for a Congressional earmark as
			 defined in clause 9(d) of rule XXI of the Rules of the House of
			 Representatives.
				212.Special
			 rulesNotwithstanding any
			 other provision of this Act, none of the funds authorized by this Act may
			 be—
				(1)used to employ
			 workers in violation of section 274A of the Immigration and Nationality Act (8
			 U.S.C. 1324a); or
				(2)distributed to a
			 local educational agency that does not have a policy that requires a criminal
			 background check on all employees of the agency.
				213.Youthbuild
			 programsThe Secretary of
			 Education, in consultation with the Secretary of Labor, shall work with
			 recipients of funds under this Act to promote appropriate opportunities for
			 participants in a YouthBuild program (as defined in section 173A of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2918a)) to gain employment
			 experience on modernization, renovation, repair, and construction projects
			 funded under this Act.
			214.Evaluation
				(a)Evaluation
					(1)In
			 generalThe Secretary shall enter into an agreement with the
			 Institute of Educational Sciences of the Department of Education to evaluate
			 the impact of projects funded under this Act on student academic achievement,
			 including a comparison of students attending public schools receiving funding
			 under this Act with students attending public schools that are not receiving
			 such funding.
					(2)Research design;
			 disseminationThe Secretary, through a grant, contract, or
			 cooperative agreement, shall—
						(A)ensure that the evaluation described in
			 paragraph (1) is conducted using the strongest possible research design for
			 determining the effectiveness of the projects funded under this Act; and
						(B)disseminate information on the impact of
			 the projects in increasing the academic achievement of students.
						(b)ReportNot
			 later than 1 year after the final year for which a grant is made under this
			 Act, the Secretary shall submit to the Committee on Appropriations, and the
			 Committee on Education and Labor, of the House of Representatives, and the
			 Committee on Appropriations, and the Committee on Health, Education, Labor, and
			 Pensions, of the Senate, a report on the results of the evaluation described in
			 subsection (a).
				(c)Public
			 availabilityFollowing the submission of the report under
			 subsection (b), all reports and underlying data gathered pursuant to this
			 section shall be made available, in a timely manner, to the public upon
			 request.
				(d)Rule of
			 ConstructionNothing in this section shall be construed to permit
			 the disclosure of any personally identifiable information regarding a student,
			 except to the parents of the student.
				(e)Limit on amount
			 expendedThe amount expended by the Secretary to carry out this
			 section for a fiscal year shall not exceed 0.5 percent of the total amount
			 appropriated to carry out this Act for such fiscal year.
				215.Advisory
			 Council on Green, High-Performing Schools
				(a)Establishment of
			 advisory councilThe
			 Secretary shall establish an advisory council to be known as the
			 Advisory Council on Green, High-Performing Schools (in this
			 section referred to as the Advisory Council) which shall be
			 composed of—
					(1)appropriate
			 officials from the Department of Education;
					(2)representatives of
			 the academic, architectural, business, education, engineering, environmental,
			 labor and scientific communities; and
					(3)such other
			 representatives as the Secretary deems appropriate.
					(b)Duties of
			 advisory council
					(1)Advisory
			 dutiesThe Advisory Council shall advise the Secretary on the
			 impact of green, high-performing schools, on—
						(A)teaching and
			 learning;
						(B)health;
						(C)energy costs;
						(D)environmental
			 impact; and
						(E)other areas that
			 the Secretary and the Advisory Council deem appropriate.
						(2)Other
			 dutiesThe Advisory Council shall assist the Secretary in—
						(A)making
			 recommendations on Federal policies to increase the number of green,
			 high-performing schools;
						(B)identifying
			 Federal policies that are barriers to helping States and local educational
			 agencies make schools green and high-performing;
						(C)providing
			 technical assistance and outreach to States and local educational agencies
			 under section 209(c); and
						(D)providing the
			 Secretary such other assistance as the Secretary deems appropriate.
						(c)ConsultationIn
			 carrying out its duties under subsection (b), the Advisory Council shall
			 consult with the Chair of the Council on Environmental Quality and the heads of
			 appropriate Federal agencies, including the Secretary of Commerce, the
			 Secretary of Energy, the Secretary of Health and Human Services, the Secretary
			 of Labor, the Administrator of the Environmental Protection Agency, and the
			 Administrator of the General Services Administration (through the Office of
			 Federal High-Performance Green Buildings).
				216.Job
			 CorpsThe Secretary of
			 Education, in consultation with the Secretary of Labor, shall work with
			 recipients of funds under this Act to promote appropriate opportunities for
			 individuals enrolled in the Job Corps program carried out under subtitle C of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.) to
			 gain employment experience on modernization, renovation, repair, and
			 construction projects funded under this Act.
			217.Junior and
			 community college studentsThe
			 Secretary of Education, in consultation with the Secretary of Labor, shall work
			 with recipients of funds under this Act to promote appropriate opportunities
			 for individuals enrolled in a junior or community college (as defined in
			 section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1088(f)))
			 certificate or degree program relating to projects described in section 209(a)
			 to gain employment experience working on such projects funded under this
			 Act.
			218.GAO
			 studyNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study to determine, and report to the Congress
			 on, the extent and types of projects in keeping with the uses of funds
			 authorized under this Act being undertaken in schools around the United States,
			 the geographic distribution of green, high-performing schools in the United
			 States, including by urban, suburban, and rural areas, and the relative access
			 to such schools of the demographic groups described in section 1111(b)(2)(C)(v)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C
			 6311(b)(2)(C)(v)).
			219.Education
			 regarding projectsA local
			 educational agency receiving funds under this Act may encourage schools at
			 which projects are undertaken with such funds to educate students about the
			 project, including, as appropriate, the functioning of the project and its
			 environmental, energy, sustainability, and other benefits.
			
